EXECUTION COPY










PURCHASE AGREEMENT dated as of December 1, 2004 between FRANKLIN CAPITAL
CORPORATION, a Utah corporation (the “Seller”), and FRANKLIN RECEIVABLES LLC, a
Delaware limited liability company (the “Purchaser”).

WHEREAS, in the regular course of its business, the Seller has purchased certain
prime, non-prime and sub-prime motor vehicle retail installment sale contracts
secured by new and used automobiles and light trucks from motor vehicle dealers;
and

WHEREAS, the Seller and the Purchaser wish to set forth the terms pursuant to
which the Receivables (as hereinafter defined) are to be sold by the Seller to
the Purchaser, which Receivables will be transferred by the Purchaser, pursuant
to the Sale and Servicing Agreement (as hereinafter defined), to Franklin Auto
Trust 2004-2 (the “Trust”), and the Trust will issue four classes of
Asset-Backed Notes (the “Notes”), which will be debt of the Trust, and
Certificates representing the ownership interest in the Trust (the
“Certificates”).

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

Certain Definitions

Terms not defined in this Agreement shall have the meaning set forth in the Sale
and Servicing Agreement.  As used in this Agreement, the following terms shall,
unless the context otherwise requires, have the following meanings (such
meanings to be equally applicable to the singular and plural forms of the terms
defined):

“Agreement” shall mean this Purchase Agreement, as the same may be amended and
supplemented from time to time, and as supplemented by each Subsequent Purchase
Agreement.

“Assignment” shall collectively mean the document of assignment attached to this
Agreement as Exhibit A and any Assignment delivered in connection with a
Subsequent Purchase Agreement.

“Certificateholder” means a holder of a Certificate.

“Closing Date” shall mean December 15, 2004.

“Collections” shall mean all amounts collected by the Servicer (from whatever
source) on or with respect to the Receivables.

“Computer Tape” means the computer tapes or other electronic media furnished by
the Seller to the Purchaser describing certain characteristics of the
Receivables.

“Conveyed Property” shall have the meaning ascribed to such term in Section
2.02(a).

“Initial Cutoff Date” shall mean December 1, 2004.

“Initial Receivables” shall mean the Receivables listed on Schedule A hereto on
the Closing Date.

“Initial Receivables Property” shall have the meaning ascribed to such term in
Section 2.01.

“Lien” means a security interest, lien, charge, pledge, equity, or encumbrance
of any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.

“Noteholder” means a holder of a Note.

“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Vehicle and any other Person who owes payments under the Receivable.

“Prospectus” shall mean the Prospectus (as defined in the Underwriting
Agreement).

“Purchase Amount” means, with respect to any Receivable required to be
repurchased by the Seller pursuant to Section 6.02 of this Agreement, an amount
equal to the sum of (i) 100% of the Principal Balance thereof and (ii) all
accrued and unpaid interest thereon (including one month’s interest thereon, in
the month of payment, at the APR less, so long as Franklin Capital is the
Servicer, the Base Servicing Fee).

“Purchaser” shall mean Franklin Receivables LLC, a Delaware limited liability
company, its successors and assigns.

“Receivable” shall mean any Contract listed on Schedule A hereto (which Schedule
may be in the form of microfiche) as such Schedule shall be amended to reflect
the transfer of Subsequent Receivables pursuant to Section 2.02.

“Repurchase Event” shall have the meaning specified in Section 6.02.

“Sale and Servicing Agreement” shall mean the Sale and Servicing Agreement dated
as of December 1, 2004 among the Trust, as issuer, Franklin Receivables LLC, as
seller, Franklin Capital Corporation, as servicer, and Franklin Resources, Inc.,
as representative, as the same may be amended and supplemented from time to
time.

“Schedule of Receivables” shall mean the list of Receivables annexed hereto as
Schedule A, as supplemented from time to time to reflect Subsequent Receivables.

“Security Insurer” shall mean MBIA Insurance Corporation.

“Seller” shall mean Franklin Capital Corporation, a Utah corporation, its
successors and assigns.

“Subsequent Closing Date” shall have the meaning assigned to such term in each
Subsequent Purchase Agreement.

“Subsequent Cutoff Date” shall, with respect to a Subsequent Receivable, have
the meaning assigned to such term in the related Subsequent Purchase Agreement.

“Subsequent Purchase Agreement” shall have the meaning specified in Section
2.02(b)(i).

“Subsequent Receivables” shall mean the Receivables sold by the Seller to the
Purchaser after the Closing Date and on the applicable Subsequent Closing Date
pursuant to the Purchase Agreement and the related Subsequent Purchase Agreement
and which Receivables shall be listed on the Subsequent Schedule of Receivables
to such Subsequent Purchase Agreement.

“Subsequent Receivables Property” shall have the meaning specified in Section
2.02(a).

“Subsequent Schedule of Receivables” shall mean the list of Subsequent
Receivables annexed as Schedule A to a Subsequent Purchase Agreement.

“Subsequent Receivables Purchase Price” shall have the meaning assigned to such
term in a Subsequent Purchase Agreement.

“Trust” shall mean Franklin Auto Trust 2004-2.

“Underwriting Agreement” shall mean the Underwriting Agreement dated December 2,
2004 among Citigroup Global Markets Inc., the Purchaser and the Seller.

ARTICLE II

Conveyance of Receivables

SECTION 2.01.

Conveyance of Initial Receivables.  In consideration of the Purchaser’s delivery
to or upon the order of the Seller of $232,519,072.82, the Seller does hereby
sell, transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (subject to the obligations herein), all right, title and interest of
the Seller in and to (collectively, the “Initial Receivables Property”):

(i)

the Initial Receivables, and all monies received thereunder on and after the
Initial Cutoff Date;

(ii)

the security interests in the Financed Vehicles granted by Obligors pursuant to
the Initial Receivables and any other interest of the Seller in such Financed
Vehicles;

(iii)

any proceeds with respect to the Initial Receivables from claims on any physical
damage, credit life or disability insurance policies covering Financed Vehicles
or Obligors and any proceeds from the liquidation of the Initial Receivables;

(iv)

any proceeds from any Initial Receivables repurchased by a Dealer, pursuant to a
Dealer Agreement, as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)

any extended warranty service contracts on the related Financed Vehicles;

(vi)

the related Receivables Files; and

(vii)

the proceeds of any and all of the foregoing.

SECTION 2.02.

Subsequent Receivables.  

(a)

Subject to and upon the terms and conditions set forth in Section 2.02(b) and in
the related Subsequent Purchase Agreement, in consideration of the Purchaser’s
delivery on the related Subsequent Closing Date to or upon the order of the
Seller of an amount equal to the applicable Subsequent Purchase Price as set
forth in the related Subsequent Purchase Agreement, Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (subject to the obligations herein and in the related Subsequent
Purchase Agreement) all right, title and interest of the Seller in and to
(collectively, the “Subsequent Receivables Property” and together with the
Initial Receivables Property, the “Conveyed Property”):

(i)

the Subsequent Receivables listed on Schedule A to the related Subsequent
Purchase Agreement, and all monies received thereunder on and after the related
Subsequent Cutoff Date;

(ii)

the security interests in the Financed Vehicles granted by Obligors pursuant to
such Subsequent Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)

any proceeds with respect to such Subsequent Receivables from claims on any
physical damage, credit life or disability insurance policies covering Financed
Vehicles or Obligors and any proceeds from the liquidation of such Subsequent
Receivables;

(iv)

any proceeds from any Subsequent Receivable repurchased by a Dealer, pursuant to
a Dealer Agreement, as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)

any extended warranty service contracts on the related Financed Vehicles;

(vi)

the related Receivables Files; and

(vii)

the proceeds of any and all of the foregoing.

(b)

The Seller shall transfer to the Purchaser, and the Purchaser shall acquire, the
Subsequent Receivables and the other property and rights related thereto
described in Section 2.02(a) to be transferred on the related Subsequent Closing
Date only upon the satisfaction of each of the following conditions on or prior
to the related Subsequent Closing Date:

(i)

The Seller shall have delivered to the Purchaser a duly executed written
agreement in substantially the form of Exhibit B hereto (the “Subsequent
Purchase Agreement”), which shall include supplements to Schedule A, listing the
Subsequent Receivables;

(ii)

as of each Subsequent Closing Date, (A) the Seller shall not be insolvent and
shall not become insolvent as a result of the transfer of Subsequent Receivables
on such Subsequent Closing Date, (B) the Seller shall not intend to incur or
believe that it shall incur debts that would be beyond its ability to pay as
such debts mature, (C) such transfer shall not have been made with actual intent
to hinder, delay or defraud any Person and (D) the assets of the Seller shall
not constitute unreasonably small capital to carry out its business as
conducted;

(iii)

the Funding Period shall not have terminated;

(iv)

each of the conditions set forth in Section 2.2(b) of the Sale and Servicing
Agreement shall have been satisfied;

(v)

each of the representations and warranties made by the Seller pursuant to
Section 3.1 with respect to the Subsequent Receivables to be transferred on such
Subsequent Closing Date shall be true and correct as of such Subsequent Closing
Date, and the Seller shall have performed all obligations to be performed by it
hereunder on or prior to such Subsequent Closing Date;

(vi)

the Seller shall, at its own expense, on or prior to the Subsequent Closing Date
indicate in its computer files that the Subsequent Receivables identified in the
Subsequent Purchase Agreement have been sold to the Purchaser pursuant to this
Agreement and the related Subsequent Purchase Agreement;

(vii)

the Seller shall have taken any action required to maintain the first priority
perfected security interest of the Purchaser in the Conveyed Property; and

(viii)

no selection procedures adverse to the interests of the Noteholders, the
Certificateholders or the Security Insurer shall have been utilized in selecting
the Subsequent Receivables.

SECTION 2.03.

The Closing.  The sale and purchase of the Initial Receivables shall take place
at a closing (the “Closing”) at the offices of McKee Nelson LLP, 5 Times Square,
New York, New York  10036 on the Closing Date, simultaneously with the closings
under the Sale and Servicing Agreement.

ARTICLE III

Representations and Warranties

SECTION 3.01.

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Seller as of the date hereof and as of the
Closing Date, in the case of the Initial Receivables, and as of the applicable
Subsequent Closing Date, in the case of Subsequent Receivables:

(a)

Organization and Good Standing.  The Purchaser has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the Receivables.  

(b)

Due Qualification.  The Purchaser is duly qualified to do business and is in
good standing, and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business shall require such qualifications.  

(c)

Power and Authority.  The Purchaser has the power and authority to execute and
deliver this Agreement and the related Subsequent Purchase Agreement and to
carry out their respective terms, and the execution, delivery and performance of
this Agreement and the related Subsequent Purchase Agreement have been duly
authorized by the Purchaser by all necessary action.  

(d)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the related Subsequent Purchase Agreement and the fulfillment of
the terms hereof and thereof do not conflict with, result in any breach of any
of the terms and provisions of, nor constitute (with or without notice or lapse
of time or both) a default under, the certificate of formation or limited
liability company agreement of the Purchaser, or any indenture, agreement or
other instrument to which the Purchaser is a party or by which it is bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than the Sale and Servicing Agreement) nor violate any law or, to the
best of the Purchaser’s knowledge, any order, rule or regulation applicable to
the Purchaser of any court or of any Federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Purchaser or its properties.  

(e)

No Proceedings.  There are no proceedings or investigations pending or, to the
Purchaser’s best knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Purchaser or its properties:  (i) asserting the invalidity of this
Agreement or any related Subsequent Purchase Agreement, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by the Purchaser of its obligations under, or the
validity or enforceability of, this Agreement or any related Subsequent Purchase
Agreement.  

SECTION 3.02.

Representations and Warranties of the Seller.  (a)  The Seller hereby represents
and warrants to the Purchaser as of the date hereof and as of the Closing Date,
in the case of the Initial Receivables, and as of the applicable Subsequent
Closing Date, in the case of Subsequent Receivables:  

(i)

Organization and Good Standing.  The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Utah, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and has, the power, authority and
legal right to acquire and own the Receivables.

(ii)

Due Qualification.  The Seller is duly qualified to do business as a foreign
corporation and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including, without limitation, the origination and
servicing of the Receivables) shall require such qualifications.

(iii)

Power and Authority.  The Seller has the power and authority to execute and
deliver this Agreement and the related Subsequent Purchase Agreement and to
carry out their respective terms; the Seller has full power and authority to
sell and assign the property sold and assigned to the Purchaser hereby and has
duly authorized such sale and assignment to the Purchaser by all necessary
corporate action; and the execution, delivery and performance of this Agreement
and the related Subsequent Purchase Agreement have been duly authorized by the
Seller by all necessary corporate action.

(iv)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the related Subsequent Purchase Agreement and the fulfillment of
the terms thereof shall not conflict with, result in any breach of any of the
terms and provisions of, nor constitute (with or without notice or lapse of
time) or both a default under, the articles of incorporation or by laws of the
Seller, or any indenture, agreement or other instrument to which the Seller is a
party or by which it is bound; nor result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Agreement); nor violate any law
or, to the best of the Seller’s knowledge, any order, rule or regulation
applicable to the Seller of any court or of any Federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Seller or its properties.

(v)

No Proceedings.  To the Seller’s best knowledge, there are no proceedings or
investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties: (A) asserting the invalidity of this
Agreement or any Subsequent Purchase Agreement, (B) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement, or (C)
seeking any determination or ruling that might materially and adversely affect
the performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement or any Subsequent Purchase Agreement.

(b)

The Seller represents to the Purchaser that, as of the applicable dates set
forth in Section 3.1 of the Sale and Servicing Agreement, in the case of the
Initial Receivables, and as of the date of the applicable Subsequent Closing
Date, in the case of Subsequent Receivables, each of the representations set
forth in said section is hereby made by the Seller to the Purchaser and the
Security Insurer as if the same were fully set forth herein.

ARTICLE IV

Conditions

SECTION 4.01.

Conditions to Obligation of the Purchaser.  The obligation of the Purchaser to
purchase the Receivables is subject to the satisfaction of the following
conditions:

(a)

Representations and Warranties True.  The representations and warranties of the
Seller hereunder shall be true and correct on the Closing Date, in the case of
the Initial Receivables, and on the applicable Subsequent Closing Date, in the
case of Subsequent Receivables, in each case with the same effect as if then
made, and the Seller shall have performed all obligations to be performed by it
hereunder on or prior to the Closing Date, in the case of the Initial
Receivables, and on or prior to the applicable Subsequent Closing Date, in the
case of Subsequent Receivables.

(b)

Computer Files Marked.  The Seller shall, at its own expense, on or prior to the
Closing Date, in the case of the Initial Receivables, and on or prior to the
applicable Subsequent Closing Date, in the case of Subsequent Receivables,
indicate in its computer files that receivables created in connection with the
Receivables have been sold to the Purchaser pursuant to this Agreement or the
applicable Subsequent Purchase Agreement, as the case may be, and deliver to the
Purchaser the Schedule of Receivables (and the applicable Subsequent Schedule of
Receivables, in the case of Subsequent Receivables), certified by the Chairman,
the President, a Vice President or the Treasurer to be true, correct and
complete.

(c)

Documents To Be Delivered by the Seller at the Closing, in the case of the
Initial Receivables (and at the applicable Subsequent Closing Date, in the case
of Subsequent Receivables).  

(i)

The Assignment.  At the Closing, in the case of the Initial Receivables (and at
the applicable Subsequent Closing Date, in the case of Subsequent Receivables),
the Seller will execute and deliver an Assignment.  The Assignment shall be
substantially in the form of Exhibit A hereto.

(ii)

Evidence of UCC Filing.  On or prior to the Closing Date, in the case of the
Initial Receivables, and on or prior to the applicable Subsequent Closing Date,
in the case of Subsequent Receivables, the Seller shall record and file, at its
own expense, a UCC l financing statement with the Utah Department of Commerce,
Division of Corporations and Commercial Code, authorized by the Seller, as
seller or debtor, and naming the Purchaser, as purchaser or secured party,
describing the Receivables and the other property included in the Trust Property
as collateral, meeting the requirements of the laws of each such jurisdiction
and in such manner as is necessary to perfect the sale, transfer, assignment and
conveyance of such Receivables to the Purchaser.  The Seller shall deliver a
file stamped copy, or other evidence satisfactory to the Purchaser of such
filing, to the Purchaser on or prior to the Closing Date, in the case of the
Initial Receivables, and on or prior to the applicable Subsequent Closing Date,
in the case of Subsequent Receivables.

(iii)

Other Documents.  Such other documents as the Purchaser may reasonably request.

(d)

Other Transactions.  The transactions contemplated by the Sale and Servicing
Agreement to be consummated on the Closing Date, in the case of the Initial
Receivables (and on the applicable Subsequent Closing Date, in the case of
Subsequent Receivables) shall be consummated on such date.

SECTION 4.02.

Conditions to Obligation of the Seller.  The obligation of the Seller to sell
the Receivables to the Purchaser is subject to the satisfaction of the following
conditions:

(a)

Representations and Warranties True.  The representations and warranties of the
Purchaser hereunder shall be true and correct on the Closing Date, in the case
of the Initial Receivables (and on the applicable Subsequent Closing Date, in
the case of Subsequent Receivables), with the same effect as if then made, and
the Seller shall have performed all obligations to be performed by it hereunder
on or prior to the Closing Date, in the case of the Initial Receivables (and on
or prior to the applicable Subsequent Closing Date, in the case of Subsequent
Receivables).

(b)

Receivables Purchase Price.  On the Closing Date, in the case of the Initial
Receivables, and on the applicable Subsequent Closing Date, in the case of
Subsequent Receivables, the Purchaser shall have delivered to the Seller the
purchase price specified in Section 2.01 of this Agreement, in the case of the
Initial Receivables, and the applicable Subsequent Receivables Purchase Price,
in the case of Subsequent Receivables.

ARTICLE V

Covenants of the Seller

The Seller agrees with the Purchaser as follows; provided, however, that to the
extent that any provision of this Article conflicts with any provision of the
Sale and Servicing Agreement, the Sale and Servicing Agreement shall govern:

SECTION 5.01.

Protection of Right, Title and Interest.  (a)  Filings.  The Seller shall cause
all financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Purchaser in and to the
Receivables and the other Conveyed Property to be promptly filed, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of the Purchaser hereunder to the Receivables and the other
Conveyed Property.  The Seller shall deliver to the Purchaser file stamped
copies of, or filing receipts for, any document recorded, registered or filed as
provided above, as soon as available following such recordation, registration or
filing.  The Purchaser shall cooperate fully with the Seller in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this paragraph.

(b)

Name Change.  Within 15 days after the Seller makes any change in its name,
identity or corporate structure which would make any financing statement or
continuation statement filed in accordance with paragraph (a) above seriously
misleading within the applicable provisions of the UCC or any title statute, the
Seller shall give the Purchaser notice of any such change, and no later than 5
days after the effective date thereof, shall file such financing statements or
amendments as may be necessary to continue the perfection of the Purchaser’s
interest in the Conveyed Property.

SECTION 5.02.

Other Liens or Interests.  Except for the conveyances hereunder and under any
Subsequent Purchase Agreement, and pursuant to the Sale and Servicing Agreement
and any Subsequent Transfer Agreement, the Seller will not sell, pledge, assign
or transfer to any Person, or grant, create, incur, assume or suffer to exist
any Lien on, any interest in, to and under the Receivables or any other Conveyed
Property, and the Seller shall defend the right, title and interest of the
Purchaser in, to and under the Receivables and the other Conveyed Property
against all claims of third parties claiming through or under the Seller;
provided, however, that the Seller’s obligations under this Section shall
terminate upon the termination of the Trust pursuant to the Sale and Servicing
Agreement.

SECTION 5.03.

Jurisdiction of Incorporation.  The Seller shall have an obligation to give the
Security Insurer, the Owner Trustee and the Trustee at least 60 days’ prior
written notice of any change of the Seller’s “location” (determined as provided
in Section 9 307 of the UCC or any successor provision) or jurisdiction of
organization if, as a result of such relocation, the applicable provisions of
the UCC would require the filing of any amendment of any previously filed
financing or continuation statement or of any new financing statement and shall
promptly file any such amendment.

SECTION 5.04.

Costs and Expenses.  The Seller agrees to pay all reasonable costs and
disbursements in connection with the perfection, as against all third parties,
of the Purchaser’s right, title and interest in and to the Receivables.

SECTION 5.05.

Sale.  It is the intention of the Seller that the transfer and assignment
contemplated by this Agreement and each Subsequent Purchase Agreement shall
constitute a sale of the Initial Receivables, the Subsequent Receivables and
other Conveyed Property from the Seller to the Purchaser and the beneficial
interest in and title to the Initial Receivables, the Subsequent Receivables and
the other Conveyed Property shall not be part of the Seller’s estate in the
event of the filing of a bankruptcy petition by or against the Seller under any
bankruptcy, insolvency or similar law.  In the event that, notwithstanding the
intent of the Seller, the transfer and assignment contemplated hereby and each
Subsequent Purchase Agreement is held not to be a sale, this Agreement and each
Subsequent Purchase Agreement shall constitute a security agreement, and the
Seller hereby grants to the Purchaser a security interest in all of the Seller’s
right, title and interest in, to and under the Initial Receivables, Subsequent
Receivables and the other Conveyed Property, whether now owned or existing or
hereafter acquired or arising.

ARTICLE VI

Miscellaneous Provisions

SECTION 6.01.

Obligations of Seller.  The obligations of the Seller under this Agreement shall
not be affected by reason of any invalidity, illegality or irregularity of any
Receivable.

SECTION 6.02.

Repurchase Events.  The Seller hereby covenants and agrees with the Purchaser
for the benefit of the Purchaser, the Trust, the Trustee, the Indenture
Collateral Agent, the Noteholders, the Certificateholders and the Security
Insurer that the occurrence of a breach of any of the Seller’s representations
and warranties contained in Section 3.02(b) shall constitute events obligating
the Seller to repurchase Receivables hereunder (“Repurchase Events”), at the
Purchase Amount from the Purchaser or from the Trust, as applicable, unless such
breach shall have been cured pursuant to Section 3.2 of the Sale and Servicing
Agreement.  The repurchase obligation of the Seller shall constitute the sole
remedy to the Purchaser, the Trust, the Trustee, the Noteholders or the
Certificateholders against the Seller with respect to any Repurchase Event.

SECTION 6.03.

Purchaser Assignment of Repurchased Receivables.  With respect to all
Receivables repurchased by the Seller pursuant to this Agreement, the Purchaser
shall assign, without recourse, representation or warranty, to the Seller all
the Purchaser’s right, title and interest in and to such Receivables, and all
security and documents relating thereto.

SECTION 6.04.

[Reserved].  

SECTION 6.05.

Trust.  The Seller acknowledges and agrees that (a) the Purchaser will, pursuant
to the Sale and Servicing Agreement, sell the Receivables, the other Initial
Receivables Property, and the other Conveyed Property to the Trust and assign
its rights under this Agreement and any Subsequent Purchase Agreement to the
Trust and, pursuant to the Indenture, the Issuer will pledge the Receivables and
the other Conveyed Property to the Indenture Collateral Agent, for the benefit
of the Issuer Secured Parties, and (b) the representations and warranties
contained in this Agreement and any Subsequent Purchase Agreement and the rights
of the Purchaser under this Agreement and under any Subsequent Purchase
Agreement, including those under Section 6.02, are intended to benefit the
Trust, the Noteholders, the Certificateholders and the Security Insurer.  The
Seller hereby consents to all such sales and assignments and agrees that
enforcement of a right or remedy hereunder by the Indenture Collateral Agent,
the Indenture Trustee or the Issuer shall have the same force and effect as if
the right or remedy had been enforced or executed by the Seller.

SECTION 6.06.

Amendment.  This Agreement may be amended from time to time, with prior written
notice to the Rating Agencies, by a written amendment duly executed and
delivered by the Seller and the Purchaser, without the consent of the
Noteholders, but with the consent of the Security Insurer, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Noteholders; provided that such amendment will not, in the Opinion of Counsel
satisfactory to the Trustee, materially and adversely affect the interest of any
Noteholder.  This Agreement may also be amended by the Seller and the Purchaser,
with prior written notice to the Rating Agencies, with the consent of the
holders of Notes evidencing at least a majority of the outstanding principal
amount of the Notes for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders and with the consent of
the Security Insurer; provided, however, that no such amendment may (i) increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that are required to be
made for the benefit of the Noteholders or (ii) reduce the aforesaid percentage
of the Notes which are required to consent to any such amendment, without the
consent of the holders of all the outstanding Notes.

SECTION 6.07.

Accountants’ Letters.  (a)  PricewaterhouseCoopers LLP will review the
characteristics of the Initial Receivables described in the Schedule of
Receivables set forth as Schedule A hereto and will compare those
characteristics to the information with respect to the Initial Receivables
contained in the Prospectus Supplement dated December 2, 2004; (b) the Seller
will cooperate with the Purchaser and PricewaterhouseCoopers LLP in making
available all information and taking all steps reasonably necessary to permit
such accountants to complete the review set forth in clause (a) above and to
deliver the letters required of them under the Underwriting Agreement; (c)
PricewaterhouseCoopers LLP will deliver to the Purchaser a letter, dated the
date of the Prospectus, in the form previously agreed to by the Seller and the
Purchaser, with respect to the financial and statistical information contained
in the Prospectus Supplement dated December 2, 2004 and with respect to such
other information as may be agreed in the form of the letter.

SECTION 6.08.

Waivers.  No failure or delay on the part of the Purchaser in exercising any
power, right or remedy under this Agreement or any Assignment shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.

SECTION 6.09.

Notices.  All demands, notices and communications under this Agreement shall be
in writing, personally delivered, mailed by certified mail, return receipt
requested or delivered by overnight courier, and shall be deemed to have been
duly given upon receipt (a) in the case of the Seller, to 47 West 200 South,
Suite 500, Salt Lake City, Utah 84101, Attention: Harold E. Miller, Jr., with a
copy to Franklin Resources, Inc., One Franklin Parkway, San Mateo, California
94403, (b) in the case of the Purchaser, to 47 West 200 South, Suite 500, Salt
Lake City, Utah 84101, Attention: Harold E. Miller, Jr., with a copy to Franklin
Resources, Inc., One Franklin Parkway, San Mateo, California 94403, (c) in the
case of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring Department,
99 Church Street, New York, New York 10007; (d) in the case of Standard &
Poor’s, to Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., 55
Water Street, New York, New York 10041, Attention: Asset Backed Surveillance
Department; (e) in the case of the Security Insurer, to MBIA Insurance
Corporation, 113 King Street, Armonk, New York 10504, Attention:  Insured
Portfolio Management (IPM-SF), or as to each of the foregoing, at such other
address as shall be designated by written notice to the other parties.

SECTION 6.10.

Costs and Expenses.  The Seller will pay all expenses incidental to the
performance of its obligations under this Agreement and the Seller agrees to pay
all reasonable out-of-pocket costs and expenses of the Purchaser, excluding fees
and expenses of counsel, in connection with the perfection as against third
parties of the Purchaser’s right, title and interest in and to the Receivables
and the enforcement of any obligation of the Seller hereunder.

SECTION 6.11.

Representations of the Seller and the Purchaser.  The respective agreements,
representations, warranties and other statements by the Seller and the Purchaser
set forth in or made pursuant to this Agreement shall remain in full force and
effect and will survive the closing under Section 2.03, in the case of the
Initial Receivables, and the applicable closing for Subsequent Receivables.

SECTION 6.12.

Confidential Information.  The Purchaser agrees that it will neither use nor
disclose to any Person the names and addresses of the Obligors under the
Receivables, except in connection with the enforcement of the Purchaser’s rights
hereunder, under the Sale and Servicing Agreement or as required by any of the
foregoing or by law.

SECTION 6.13.

Headings and Cross References.  The various headings in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement.  References in this Agreement to Section
names or numbers are to such Sections of this Agreement.

SECTION 6.14.

GOVERNING LAW.  THIS AGREEMENT AND THE ASSIGNMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING, WITHOUT LIMITATION,
SECTIONS 5 1401 AND 5 1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE
327(b) OF THE NEW YORK CIVIL PRACTICE LAWS AND RULES, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER OR THEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.15.

Counterparts.  This Agreement may be executed in two or more counterparts and by
different parties on separate counterparts, each of which shall be an original,
but all of which together shall constitute one and the same instrument.

SECTION 6.16.

Third Party Beneficiary.  Each of the Security Insurer, the Trustee and the
Indenture Collateral Agent is an express third party beneficiary of this
Agreement.

SECTION 6.17.

No Proceedings.  So long as this Agreement is in effect, and for one year and
one day following its termination, the Seller agrees that it will not file any
involuntary petition or otherwise institute any bankruptcy, reorganization
arrangement, insolvency or liquidation proceeding or other proceedings under any
federal or state bankruptcy law or similar law against the Purchaser.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers duly authorized as of the date and year first above
written.

FRANKLIN RECEIVABLES LLC,

as Purchaser




By:

FRANKLIN CAPITAL CORPORATION,

its managing member







By:

/s/ Harold E. Miller, Jr.__________

Name:

Harold E. Miller, Jr.

Title:

President and CEO







FRANKLIN CAPITAL CORPORATION,

as Seller




By:

/s/ Harold E. Miller, Jr.__________

Name:

Harold E. Miller, Jr.

Title:

President and CEO

--------------------------------------------------------------------------------

SCHEDULE A

to Purchase Agreement

Schedule of  Receivables







The following is a list of Initial Receivables on the Closing Date:

[Delivered to the Trustee at Closing]




--------------------------------------------------------------------------------

SCHEDULE 1

to Purchase Agreement
















Location of Receivable Files







Franklin Capital Corporation

47 West 200 South, Suite 500

Salt Lake City, Utah  84101







Downtown Self Storage

255 West 200 South

Salt Lake City, Utah  84101




--------------------------------------------------------------------------------

EXHIBIT A

to Purchase Agreement

ASSIGNMENT

For value received, in accordance with the Purchase Agreement (the “Purchase
Agreement”) dated as of December 1, 2004 between the undersigned and Franklin
Receivables LLC (the “Purchaser”) [and the Subsequent Purchase Agreement, dated
as of [insert Subsequent Transfer Agreement date], between the undersigned and
the Purchaser (the “Subsequent Purchase Agreement”)], the undersigned does
hereby sell, assign, transfer and otherwise convey unto the Purchaser, without
recourse, all right, title and interest of the undersigned in and to (i) the
[Initial] [Subsequent] Receivables, and all monies received thereunder on and
after the [Initial] [Subsequent] Cutoff Date; (ii) the security interests in the
Financed Vehicles granted by the Obligors pursuant to the [Initial] [Subsequent]
Receivables and any other interest of the Seller in such Financed Vehicles;
(iii)  any proceeds with respect to the [Initial] [Subsequent] Receivables from
claims on any physical damage, credit life or disability insurance policies
relating to the Financed Vehicles or Obligors and any proceeds from the
liquidation of the [Initial] [Subsequent] Receivables; (iv) any proceeds from
any [Initial] [Subsequent] Receivables repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of a representation or warranty in the
related Dealer Agreement; (v)  any extended warranty service contracts on the
related Financed Vehicles; (vi) the related Receivables Files; and (vii) the
proceeds of any and all of the foregoing.  The foregoing sale does not
constitute and is not intended to result in any assumption by the Purchaser of
any obligation of the undersigned to the Obligors, insurers or any other person
in connection with the [Initial] [Subsequent] Receivables, the related
Receivable Files, any insurance policies or any agreement or instrument relating
to any of them.

This Assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Purchase Agreement
[and the Subsequent Purchase Agreement] and is to be governed by the Purchase
Agreement [and the Subsequent Purchase Agreement].  The undersigned acknowledges
and agrees that the Purchaser may further assign the items enumerated in clauses
(i) through (vii) above to Franklin Auto Trust 2004-2 which may in turn assign
its interests in the items in (i) through (vii) to The Bank of New York, as
indenture collateral agent (the “Indenture Collateral Agent”) for the benefit of
the Issuer Secured Parties (as defined in the Indenture) and that the Indenture
Collateral Agent will have the right to enforce any of the rights of the
Purchaser under the Purchase Agreement [and the Subsequent Purchase Agreement].

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Purchase Agreement [or the Subsequent Purchase
Agreement].

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of December 1, 2004 [or insert Subsequent Transfer Agreement date,
in the case of a Subsequent Purchase Agreement].

FRANKLIN CAPITAL CORPORATION




By:  _____________________________

Name:

Title:

--------------------------------------------------------------------------------

EXHIBIT B

To Purchase Agreement

FORM OF

SUBSEQUENT PURCHASE AGREEMENT

This SUBSEQUENT PURCHASE AGREEMENT (this “Agreement”) is dated as of
_______________, 2004, and by and between FRANKLIN CAPITAL CORPORATION, a Utah
corporation (the “Seller”), and FRANKLIN RECEIVABLES LLC, a Delaware limited
liability company (the “Purchaser”)

W I T N E S S E T H:

WHEREAS, the Seller and the Purchaser are parties to the Purchase Agreement
dated as of December 1, 2004 (as amended or supplemented from time to time, the
“Purchase Agreement”);

WHEREAS, pursuant to the Purchase Agreement and this Agreement, the Seller
wishes to convey the Subsequent Receivables to the Purchaser; and

WHEREAS, the Purchaser is willing to accept such conveyance subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and the Purchaser hereby agree as follows:

1.

Defined Terms.  Capitalized terms used herein shall have the meanings ascribed
to them in the Purchase Agreement, unless otherwise defined herein.

“Subsequent Cutoff Date” shall mean, with respect to the Subsequent Receivables
conveyed hereby, [January 1, 2005] [February 1, 2005].

“Subsequent Closing Date” shall mean, with respect to the Subsequent Receivables
conveyed hereby, _______________, 2004.

2.

Subsequent Schedule of Receivables.  Annexed hereto as Schedule A is a
supplement to Schedule A to the Purchase Agreement listing the Receivables that
constitute the Subsequent Receivables to be conveyed pursuant to this Agreement
on the Subsequent Closing Date.

3.

Conveyance of Subsequent Receivables.  In consideration of the Purchaser’s
delivery to or upon the order of the Seller of $_______________ (the “Subsequent
Receivables Purchase Price”), the Seller does hereby sell, transfer, assign, set
over and otherwise convey to the Purchaser, without recourse (except as provided
in the Purchase Agreement), all right title and interest of the Seller in and
to:

(i)

the Subsequent Receivables listed on Schedule A hereto, and all monies received
thereunder on and after the related Subsequent Cutoff Date;

(ii)

the security interests in the Financed Vehicles granted by Obligors pursuant to
such Subsequent Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)

any proceeds with respect to such Subsequent Receivables from claims on any
physical damage, credit life or disability insurance policies covering the
related Financed Vehicles or Obligors and any proceeds from the liquidation of
such Subsequent Receivables;

(iv)

any proceeds from any Subsequent Receivable repurchased by a Dealer, pursuant to
a Dealer Agreement, as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)

any extended warranty service contracts on the related Financed Vehicles;

(vi)

the related Receivables Files; and

(vii)

the proceeds of any and all of the foregoing.

4.

Representations and Warranties of the Seller. The Seller hereby represents and
warrants to the Purchaser as of the date of this Agreement and as of the
Subsequent Closing Date that:

(a)

Legal, Valid and Binding Obligation.  This Agreement constitutes a legal, valid
and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or equity).

(b)

Organization and Good Standing.  The Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Utah, with the power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and has, the power, authority and
legal right to acquire and own the Receivables.

(c)

Due Qualification.  The Seller is duly qualified to do business as a foreign
corporation and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including without limitation, the origination and
servicing of the Receivables) shall require such qualifications.

(d)

Power and Authority.  The Seller has the power and authority to execute and
deliver this Agreement and to carry out its terms; the Seller has full power and
authority to sell and assign the property sold and assigned to the Purchaser
hereby and has duly authorized such sale and assignment to the Purchaser by all
necessary corporate action; and the execution, delivery and performance of this
Agreement has been duly authorized by the Seller by all necessary corporate
action.

(e)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) or both a default under, the articles of
incorporation or by laws of the Seller, or any indenture, agreement or other
instrument to which the Seller is a party or by which it is bound; nor result in
the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than this
Agreement); nor violate any law or, to the best of the Seller’s knowledge, any
order, rule or regulation applicable to the Seller of any court or of any
Federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or its properties.

(f)

No Proceedings.  To the Seller’s best knowledge, there are no proceedings or
investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Seller or its properties: (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, or (C) seeking any determination or ruling that
might materially and adversely affect the performance by the Seller of its
obligations under, or the validity or enforceability of, this Agreement.

(g)

Insolvency.  As of the Subsequent Cutoff Date and the Subsequent Closing  Date,
the Seller is not insolvent nor will it be made insolvent after giving effect to
the conveyance set forth in Section 3 of this Agreement, nor is it aware of any
pending insolvency with respect to the Seller.  

(h)

Principal Balance.  The aggregate Principal Balance of the Subsequent
Receivables listed on Schedule A annexed hereto and conveyed to the Purchaser
pursuant this Agreement as of the Subsequent Cutoff Date is $_______________.

5.

Seller’s Conditions Precedent.  The obligation of the Purchaser to acquire the
Subsequent Receivables hereunder is subject to the satisfaction, on or prior to
the Subsequent Closing Date, of the following conditions precedent:

(a)

Representations and Warranties.  Each of the representations and warranties made
by the Seller in Section 4 of this Agreement and in the Purchase Agreement shall
be true and correct as of the date of this Agreement and as of the Subsequent
Closing Date;

(b)

Purchase Agreement Conditions.  Each of the conditions set forth in Sections
2.02(b) and 4.01 of the Purchase Agreement applicable to the conveyance of
Subsequent Receivables shall have been satisfied;

(c)

Collections.  The Seller shall have delivered to the Purchaser for deposit to
the Collection Account all collections in respect of Subsequent Receivables
required to be deposited by the Purchaser to the Collection Account pursuant to
Section 5.2 of the Sale and Servicing Agreement;

(d)

Delivery of Assignment.  The Seller shall have delivered an Assignment
substantially in the form of Exhibit A to the Purchase Agreement; and

(e)

Additional Information.  The Seller shall have delivered to the Purchaser such
information as was reasonably requested by the Purchaser to satisfy itself as to
(i) the accuracy of the representations and warranties set forth in Section 4 of
this Agreement and in the Purchase Agreement and (ii) the satisfaction of the
conditions set forth in this Section 5.

6.

Purchaser’s Conditions Precedent.  The obligation of the Seller to sell the
Subsequent Receivables hereunder is subject to the satisfaction of the following
conditions precedent:  

(a)

Representations and Warranties.  Each of the representations and warranties made
by the Purchaser in Section 3.01 of the Purchase Agreement shall be true and
correct as of the date of this Agreement and as of the Subsequent Closing Date;

(b)

Subsequent Receivables Purchase Price.  On the Subsequent Closing Date, the
Purchaser shall have delivered to the Seller the purchase price specified in
Section 3 of this Agreement.

7.

Ratification of Agreement.  As supplemented by this Agreement, the Purchase
Agreement is in all respects ratified and confirmed and the Purchase Agreement
as so supplemented by this Agreement shall be read, taken and construed as one
and the same instrument.

8.

Counterparts.  This Agreement may be executed in two or more counterparts (and
by different parties in separate counterparts), each of which shall be an
original but all of which together shall constitute one and the same instrument.

9.

GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW AND RULE 327(B) OF THE NEW YORK CIVIL
PRACTICE LAWS AND RULES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER OR THEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

10.

Third Party Beneficiary.  Each of the Security Insurer, the Trustee and the
Indenture Collateral Agent is an express third party beneficiary of this
Agreement.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
be duly executed and delivered by their respective duly authorized officers as
of the day and the year first above written.

FRANKLIN RECEIVABLES LLC,

as Purchaser




By:

FRANKLIN CAPITAL CORPORATION,

its managing member







By:

__________________________

Name:

Title:










FRANKLIN CAPITAL CORPORATION,

as Seller







By:

__________________________

Name:

Title:   

--------------------------------------------------------------------------------

SCHEDULE A

to Subsequent Purchase Agreement




SCHEDULE OF SUBSEQUENT RECEIVABLES




2004-2


